Citation Nr: 0426338	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  00-15 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an original disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable original disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The first, in April 2000, established service 
connection for PTSD but assigned a 10 percent disability 
rating.  The second, in September 2000, established service 
connection for bilateral hearing loss but assigned a 
noncompensable rating.  The ratings assigned were duly 
appealed and the case has been forwarded to the Board of 
Veterans' Appeals (Board) for appellate review.

The Board remanded the issues that are the subject of this 
decision in July 2003.  Review of the actions performed by 
the RO reveal that the mandate of that remand has been 
fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).

The disability rating assigned to the veteran's PTSD was 
increased to 50 percent disabling in a September 2001 rating 
decision.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has held that where a veteran 
has filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal. See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

Additionally, the issue certified to the Board was 
entitlement to a rating greater than 50 percent for PTSD and 
a compensable rating for bilateral hearing loss, the Board 
observes that the veteran has noted disagreement with the 
assignment of the initial ratings and has properly perfected 
the appeals.  Therefore, the propriety of the ratings from 
their effective date, through the point in time when a final 
resolution of each issue has been reached, is currently 
before the Board. Fenderson v. West, 12 Vet App 119 (1999); 
Grantham v. Brown, 114 F.3d 1156 (1997).


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  Prior to August 25, 2003, the veteran's service-connected 
PTSD was productive of occupational impairment with reduced 
reliability and productivity due to panic attacks and 
impairment of short and long-term memory.

3.  Subsequent to August 25, 2003, the veteran's service-
connected PTSD was productive of total occupational 
impairment.

4.  The veteran manifests Level VIII hearing acuity in his 
left ear and Level I hearing acuity in his right ear.


CONCLUSIONS OF LAW

1.  The criteria for an original disability rating greater 
than 50 percent prior to August 25, 2003 for PTSD have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, DC 
9411 (2003).

2.  The criteria for an original disability rating of 100 
percent for PTSD have been met as of August 25, 2003.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, DC 9411 (2003).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.85, 
4.86, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  

In a Precedent Opinion dated in December 2003, the VA General 
Counsel found that the duty to notify provisions of 
38 U.S.C.A. § 5103 are not applicable to issues arising from, 
or "downstream" from, the grant of service connection such 
as claims for an earlier effective date or disagreement with 
the initial rating of a newly service-connected disability.  
See Vet. Aff. Op. Gen. Couns. Prec. 8-2003, VAOPGCPREC 8-
2003, 2003.  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002).

Nevertheless, in October 2003 and January 2004 letters, as 
well as in the September 2001 Statement of the Case (SOC), 
and the November 2001, May 2002, October 2002, February 2004, 
and May 2004 Supplemental SOCs (SSOC) the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In particular, the October 2003 and January 2004 letters also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 17 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the October 2003 and 
January 2004 VCAA notice letters were provided to the veteran 
after the initial adjudication of the disability rating 
assigned to his PTSD and bilateral hearing loss.  In a recent 
decision, the U.S. Court of Appeals for Veterans Claims 
(Court) expressed the view that a claimant is entitled to 
VCAA notice prior to initial adjudication of the claim.  
Pelegrini, 17 Vet. App. at 420-421.  The Board finds that the 
veteran was not prejudiced by the post-initial adjudication 
VCAA notification.  Throughout the course of this 
longstanding appeal, the veteran has been repeatedly advised 
of the evidence of record and the applicable rating criteria.  
He has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the May 2004 Supplemental Statement of 
the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence is 
fixed in accordance with the claim that was the subject of 
the initial adjudication.  38 C.F.R. § 3.156(b) (2003) (new 
and material evidence received prior to the expiration of the 
appeal period, or prior to the appellate decision, if a 
timely appeal has been filed, will be considered as having 
been filed with the claim, which was pending at the beginning 
of the appeal period); see also 38 C.F.R. § 3.400(q)(1) 
(2003) (providing that when new and material evidence is 
received within the appeal period, the effective date will be 
set as if the prior denial had not been made).  For the 
reasons set forth above, the Board finds that VA has fully 
satisfied its notification duties to the veteran and that he 
has not been prejudiced by any post-initial adjudication 
notification.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  Consistent with this duty, as noted above, the Board 
remanded the matter in July 2003 to obtain additional records 
as well as VA examination reports.  Again, the RO has 
complied with the Board's remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  It is also noted that the 
veteran's service department medical records are on file, as 
are relevant post-service clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  
There is no indication of outstanding records, nor is there a 
need for another VA medical opinion, given the thoroughness 
of the examination reports recently obtained by the RO.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  For all the foregoing reasons, the Board concludes 
that VA's duties to assist the veteran have also been 
fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The appeal being from the initial ratings assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Entitlement to an Original Disability Rating
In Excess of 50 Percent for PTSD

Factual Background

The veteran underwent a VA examination in October 1999.  At 
that time the veteran complained of residual symptoms from 
his experience in Vietnam, especially sleep interrupted by 
nightmares that were recurrent and sometimes stereotyped.  In 
addition, he had intrusive and distressing memories of events 
in Vietnam as well as exaggerated emotional triggers to 
watching the news about war related phenomenon.  He had 
difficulty sleeping, difficulty concentrating, and an 
exaggerated startle response.

The veteran stated that after a severe motor vehicle accident 
in the 1970's he had been unable to be gainfully employed.  
He did occasionally do odd jobs from time to time for 
friends, family, and neighbors.  He was supported completely 
by a social security check.  He stated that in the late 70's 
he was declared eligible for a non-service-connected pension 
benefits because he was totally disabled.

The examiner noted that it was clear the veteran had a number 
of traumatic experiences in Vietnam that were re-experienced 
on a regular basis.  He stated that occasionally he had mild 
flashbacks of feeling he was back in Vietnam for 
approximately thirty seconds, oftentimes when he heard the 
noise of a helicopter going overhead.  He reported nightmares 
approximately three times per month that were very 
distressing to him and effected his functioning.  He stated 
that this was somewhat less than when he first came back from 
Vietnam.  

He reported that he had an exaggerated startle reflex and 
avoided hunting, which he loved to do in the past, because he 
could not stand the sound of the gun going off.  He avoided 
talking about the war and war movies.  He clearly had 
difficulty sleeping and occasional difficulty concentrating, 
with an exaggerated startle response.  He had no problems 
with outbursts of anger or impulse control, nor did he have 
hypervigilance nor generalized suspiciousness.  He stated 
that he liked his neighbors and was well liked and respected.  
He did state that he would avoid a situation in which there 
was a large crowd.  Frequency of his psychiatric triggers 
seemed to be related to his triggers that reminded him of the 
war.  When he had poor sleep for a period, he stated that he 
was less likely to ward off his intrusive memories.  There 
had been no significant remissions of symptoms, although they 
tended to vacillate somewhat over time.

The examiner concluded that the veteran met the criteria for 
PTSD, as far as re-experiencing traumatic events, avoidance, 
and emotional numbing, as well as increased arousal symptoms.  
In spite of his PTSD, he was also functionally impaired by 
chronic back pain.  He appeared to be quite well adjusted 
socially and his symptoms had not impacted on that area of 
his life.  In addition, he tried hard to keep his mind busy 
and had hobbies working in a vegetable and flower garden, as 
well as often times using his jack-of-all-trades skills to do 
minor body shop work, welding, and general odd jobs for 
family and neighbors.  The diagnosis was chronic PTSD and 
chronic pain syndrome secondary to back injury.  His GAF was 
found to be 60 currently and 60 the highest in the past year.

The veteran's treating physician, Dr. R.J.M., submitted a 
letter in October 2000.  He reported that the veteran's PTSD 
symptoms included easy irritability, decreased sleep, and 
decreased memory.  He was being treated with chronic sleep 
medication.  He was also noted to exhibit several other 
symptoms and signs of the disorder.

The veteran was next examined in March 2001 by VA.  The 
veteran reported that he had had difficulty concentrating for 
at least twenty to twenty-five years, but it had been really 
bad the past three to four.  He reported that his ability to 
do math and remember prayers was diminished.  His memories of 
Vietnam had been diminished, but he still had intrusive 
memories of Vietnam about three times a month.  Helicopter 
sounds triggered nausea and jitteriness.  He dreamt about 
Vietnam three to four times per month.  He felt he could 
remember more about Vietnam than other things.

The examiner noted that the veteran had been seen by the PTSD 
clinical team.  They felt that the veteran did have some 
chronic PTSD, but also some evidence for dementia for which 
he had been referred.  At the time of the veteran's previous 
VA examination, he was noted to have assigned a GAF of 60 for 
PTSD and a chronic pain syndrome.

The examiner diagnosed PTSD and pseudodementia secondary to 
medication effect.  He assigned a GAF of 50, noting that for 
administrative purposes, it was his professional opinion that 
the PTSD would be considered a GAF of about 60, and the 
cognitive disorder/pseudodementia creating the rest of the 
impairment.

Dr. R.J.M. submitted a letter dated in May 2001.  He opined 
that the veteran's memory loss was not secondary to any 
medication because it involved both short and long-term 
memory loss.  Short-term memory was usually effected by 
medication rather than long-term.  With the veteran's 
combination of flashbacks, nightmares, and problems sleeping, 
he believed that the memory loss was due to PTSD.

Dr. R.J.M. submitted another letter in February 2002.  He 
noted that he had been following the veteran for the previous 
three years.  The veteran was noted to have numerous medical 
problems including spinal stenosis and hearing loss.  His 
PTSD had been worsening symptomatically.  His memory, remote 
and recent, had decreased.  The doctor opined that the 
veteran's PTSD was severely debilitating.  He believed that 
the veteran could not be employed in any kind of gainful 
employment at that time because of his worsening problems.

In February 2002, the veteran underwent an evaluation for 
treatment purposes.  He reported that his nightmares had 
decreased to one per week depending on what was going on 
about things that happened in Vietnam or being in the 
service.  He denied any odor recall.  He still had 
exaggerated startle, especially with sharp sounds or 
helicopters.  This might trigger an upset stomach or dreams, 
cold sweats, or a panic attack feeling.  With regard to his 
memory, he reported that it was as if blocks were gone.  The 
diagnosis was PTSD, chronic and pseudodementia vs. presenile 
dementia.  A GAF score of 58 was assigned.

On August 25, 2003, the RO received a letter from W.F.D., 
D.O., who reported that he had been following the veteran for 
the previous year.  The doctor noted that as far as the 
veteran's PTSD, he appeared to be stable symptomatically.  
However, he suffered from moderate to severe memory 
impairment.  The doctor concluded that though stabilized, the 
veteran's PTSD was severely debilitating and that the veteran 
could not be engaged in any type of gainful employment.

The veteran was most recently examined by VA in November 
2003.  At that time, the veteran noted memory difficulties 
that had been progressive and worsening over the previous 
several years.  He had had no periods of remission in the 
psychiatric symptoms since his last examination.  He was 
taking medication for insomnia.  He had not been on 
medication for treatment of anxiety symptoms or PTSD.

The veteran continued to dream of Vietnam traumas.  The 
frequency was noted to be three nights in a row, but 
sometimes he would go a couple of weeks without having a 
dream.  He also had intrusive memories at about the same 
frequencies as the dreams.  The precipitants included 
helicopters, loud noises, noises that were high pitch.  He 
also felt symptoms had flared up with recent war events in 
the news such as the invasion of Iraq.  He startled easily 
and jumped to loud noises.  He had anxiety symptoms related 
to the memories and nightmares.  His stomach would feel 
queasy, his heart would race, and he would have shortness of 
breath.  Recently he had a worsening of some of his symptoms 
with nightmares and woke up feeling worthless with suicidal 
thoughts.  He reported having suicidal thoughts in the past, 
but had never told anyone.  He avoided talking about things 
that bothered him.  He did not specifically feel depressed, 
just worthless.

His memory problems were his primary complaint.  He had 
difficulty remembering his childhood and his mother's recent 
illness and death.  He had lost his way when driving and his 
car in parking lots.  He had trouble remembering to take his 
medication.  

His marital and family relations were stable.  When he was in 
a one on one situation he felt comfortable, but in crowds he 
had worsening of his anxiety.  He avoided these situations.  
He did enjoy traveling and gardening with his wife.

The veteran was noted to meet the DSM IV criteria for PTSD.  
He had social avoidance and avoidance of activities reminding 
him of the past, memory impairment, anxiety symptoms, and 
sleep impairment all attributed to PTSD.  The veteran had 
significant symptoms of re-experiencing, avoidance, and 
heightened psychological arousal consistent with PTSD.  The 
frequency seemed to vary from several times per week to once 
every three weeks.  These symptoms seemed to be progressive.  

The examiner concluded with a diagnosis of chronic PTSD.  He 
assigned a GAF score of 45, noting that the veteran did seem 
to be at a lower level than his 2001 evaluation.

In February 2004, the veteran's VA social worker noted that 
the veteran's PTSD condition had increasingly gotten worse in 
intensity and frequency of debilitating symptoms as he has 
grown older and more liable [sic] to the point that he has a 
very limited range of activity in the world around him.  He 
noted that the veteran's PTSD was having a severe impact on 
the veteran's life, including the veteran's memory 
difficulties.

The veteran was seen in the mental health service in March 
2004.  The examiner noted that the veteran had had lapses of 
memory for about the previous thirty years.  He could not 
remember his youth or his mother.  He was still experiencing 
some nightmares, but he could not remember the duties that he 
had in Vietnam.  The diagnoses were PTSD; amnesia, etiology 
undetermined, rule out dementia; mild cognitive deficits; and 
rare typical dissociated reaction.

Rating Criteria

The veteran's PTSD is evaluated by the RO as 50 percent 
disabling under Diagnostic Code (Code) 9411.  Under the 
rating code, a 50 percent rating will be assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411 (2003).

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 38 C.F.R. § 4.130, Code 9411 (2003).

Finally, a 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411 (2003).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

Analysis

Review of the competent medical evidence indicates that there 
has been some differentiation indicated by the VA examiners 
between the veteran's more classic PTSD symptomatology and 
the veteran's difficulties with his memory.  The Board finds 
that at the present time the evidence does not weigh in favor 
of the proposition that the veteran's PTSD and memory loss 
are separate disease entities.  The Board notes that the 
Remand instructions in July 2003 specifically requested that 
the examiner differentiate between mental disorders that were 
not related to the veteran's PTSD symptomatology.  The 
November 2003 examiner did not make such a differentiation 
with regard to the symptoms of memory loss.  This in 
connection with the opinions of the veteran's private 
physicians leaves the evidence in relative equipoise.  
Therefore, applying the benefit of the doubt doctrine, the 
veteran's mental status will be evaluated pursuant to the 
rating criteria without attempting to discriminate between 
disability produced by the PTSD and memory loss.

From the date of service connection through the receipt of 
the August 2003 letter from the veteran's private physician, 
the Board finds the evidence preponderates against a 
disability rating greater than 50 percent.  Prior to that 
date, the record shows very rare treatment for any PTSD 
symptomatology, including memory loss.  Therefore, the Board 
is somewhat limited in its application of the rating criteria 
to the VA examinations and the opinions submitted by the 
veteran's private physicians.

The initial VA rating examination in October 1999 does not 
provide evidence of symptomatology indicative of disability 
warranting a rating greater than 50 percent.  At that time he 
was noted to have difficulty in sleeping and concentrating 
and an exaggerated startle response.  However, he was noted 
to be quite well adjusted socially and his symptoms had not 
impacted that area of his life.  His GAF was noted to be 60, 
representing moderate symptoms.

In March 2001 the veteran's GAF score of 50 was created by a 
GAF of 60 from PTSD and additional 10 points of impairment 
from the veteran's cognitive disorder/pseudodementia.  The 
Board notes that a GAF of 50 represents serious symptoms.  
However, the symptomatology noted by the examiner more nearly 
approximates the types of symptoms meeting the criteria for a 
50 percent disability rating, i.e. panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
and disturbances of motivation and mood.

Although Dr. R.J.M. noted that the veteran's PTSD was 
severely debilitating and prevented the veteran from gainful 
employment in February 2002, the Board finds that the 
concurrent VA treatment records contradict this opinion.  
Because Dr. R.J.M.'s rationale is not provided, the Board 
must assign more weight to the February 2002 evaluation to 
begin treatment with the VA.  He was noted to have 
exaggerated startle, panic attacks, and blocks of memory 
loss.  He was assigned a GAF score of 58, indicating moderate 
symptoms and moderate difficulty in social and occupational 
functioning.

Such findings most nearly approximate the criteria for a 50 
percent rating.  Symptomatology consistent with a 70 percent 
rating, such as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships are not shown.  

Beginning August 25, 2003, the Board finds the evidence most 
nearly approximates a 100 percent disability rating under the 
revised criteria.  The Board assigns that date based upon the 
receipt of the letter from the veteran's private physician 
opining that the veteran PTSD was severely debilitating and 
the veteran could not be engaged in any type of gainful 
employment.  This was followed in November 2003 with the 
opinion of the VA examiner who assigned a GAF score of 45, 
indicating serious impairment, at a level lower than the 2001 
evaluation.  The examiner's diagnosis indicates that the 
veteran had serious problems with memory of short and long 
term events, significant PTSD symptoms of re-experiencing 
traumatic events, avoidance and psychological arousal.  A GAF 
score, as noted above, indicates serious impairment in social 
and occupational functioning, such as inability to keep a 
job.  

The Board finds the evidence of disability sufficient to show 
the veteran's service-connected PTSD manifested total 
occupational and social impairment supporting a 100 percent 
schedular rating from August 2003 to the present.

Entitlement to a Compensable Original Disability Rating
for Bilateral Hearing Loss

Law and Regulation

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI (in 
38 C.F.R. § 4.85) represents nine categories of the 
percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the pure tone decibel loss.  The percentage evaluation is 
found from Table VII (in 38 C.F.R. § 4.85) by intersecting 
the vertical column appropriate for the numeric designation 
for the ear having the better hearing acuity and the 
horizontal row appropriate for the numeric designation for 
the level for the ear having the poorer hearing acuity.  For 
example, if the better ear had a numeric designation of Level 
"V" and the poorer ear had a numeric designation of Level 
"VII" the percentage evaluation is 30 percent.  See 38 C. 
F. R. § 4.85.

The provisions of 38 C.F.R. § 4.86 (a) direct that in cases 
of exceptional hearing loss, i.e., when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for the hearing impairment from either Table VI 
or Table VIa, whichever results in the higher numeral.  Each 
ear will be evaluated separately.  38 C.F.R. § 4.86 (a) 
(2003).

The provisions of 38 C.F.R. § 4.86 (b) further provide that 
when the pure tone threshold is 30 decibels or less at 1000 
hertz and 70 decibels or more at 2000 hertz, the rating 
specialist will determine the Roman numeral designation for 
the hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b) (2003).

Factual Background

The veteran has submitted January 1990 and August 1998 
private audiological evaluations.  The Board notes that there 
is no information regarding whether evaluations meet the 
requirements of 38 C.F.R. § 4.85(a), which requires that 
speech discrimination scores be based upon the Maryland CNC 
controlled speech discrimination test as required by 4.85(a).  
The results appear to be in accord with the VA testing 
results beginning in 1999 as outlined below.

On the authorized audiological evaluation in October 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
29
10
10
45
50
LEFT
58
15
60
75
80

Speech audiometry revealed speech recognition ability of 95 
percent in the right ear and of 80 percent in the left ear.

On the authorized audiological evaluation in July 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
32
15
15
45
50
LEFT
59
15
65
75
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 80 percent in the left ear.

On the authorized audiological evaluation in March 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
30
10
5
50
55
LEFT
65
20
70
80
90

Speech recognition ability was not reported.

Most recently, on the authorized audiological evaluation in 
November 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



AVG
1000
2000
3000
4000
RIGHT
32
10
10
50
55
LEFT
73
25
80
90
95

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 52 percent in the left ear.

The examiner noted that pure tone test results revealed a 
moderate to moderately severe sensorineural hearing loss from 
3 to 4000 hertz in the right ear and a severe to profound 
sensorineural hearing loss in the left ear from 1500 hertz to 
4000 hertz.  The veteran noted that he had to turn the TV up 
really loud and had trouble just hearing general 
conversation.

Analysis

Applying the November 2003 findings (which show slightly more 
hearing loss than the previous audiological findings) to 
Table VI yields a numeric designation of Level I hearing 
acuity in the veteran's right ear and Level VIII hearing 
acuity in his left ear.  These levels of hearing acuity do 
not satisfy the criteria for a compensable evaluation under 
38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100 (2003).  

The veteran has left ear hearing loss exhibited by a puretone 
threshold at 1000 Hz of 25 and 80 at 2000 Hz as contemplated 
by 38 C.F.R. § 4.86(b).  Therefore, the Roman numeral 
designation for the hearing impairment of the left ear may be 
obtained from either Table VI or Table VIa, whichever results 
in the higher numeral.  The application of the aforementioned 
findings to Table VIa yields a numeric designation of Level 
VI hearing acuity in the veteran's left ear and Level I in 
the right ear.  Thus, this alternative method does not 
produce a greater numeric designation of hearing impairment.  
Accordingly, the Board can identify no schedular basis for a 
higher evaluation.

The Board again notes that the assignment of a disability 
rating for hearing loss is derived by a mechanical 
application of the rating schedule to the specific numeric 
designations assigned after audiological testing is 
completed.  See Lendenmann, 3 Vet. App. 345.  The Board is 
without discretion to modify the required criteria of the 
rating schedule.

In light of the foregoing, the Board finds that the veteran's 
bilateral hearing loss is not sufficiently severe to warrant 
an increased compensable evaluation.  The Board further finds 
that the veteran has not submitted evidence showing that his 
hearing loss has markedly interfered with his employment 
beyond that contemplated in the assigned evaluation or that 
it has necessitated frequent periods of hospitalization.  The 
veteran has identified circumstances where the service-
connected hearing loss interferes with his personal and 
familial life; however, such impacts do not demonstrate 
marked interference with employment or such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Therefore, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2003). 

In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2003).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.  


ORDER

1.  Entitlement to an original disability evaluation greater 
than 50 percent for PTSD is denied prior to August 25, 2003.

2.  Entitlement to an increased evaluation to 100 percent for 
PTSD is granted from August 25, 2003 to the present, subject 
to the regulations governing the payment of monetary awards.

3.  A compensable evaluation for bilateral hearing loss is 
denied.





	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



